Citation Nr: 0023297	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for paranoid type 
schizophrenia.


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

The current appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO denied entitlement to service 
connection for PTSD.  The RO also granted entitlement to a 
permanent and total disability rating for pension purposes.

In January 1999 the RO affirmed the determination previously 
entered, and denied entitlement to service connection for 
paranoid type schizophrenia.

The case has been forwarded to the Board of Veterans' Appeals 
for appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is not supported by cognizable evidence showing that it is 
plausible or capable of substantiation.

2.  The claim of entitlement to service connection for 
paranoid type schizophrenia is not supported by cognizable 
evidence showing that it is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
paranoid type schizophrenia is not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show the veteran was seen in 
September 1971 with a three year drug history involving 
grass, LSD, speed, mescaline, downers, opium, and cocaine.  
He was noted to have a flashback phenomenon.  He did not feel 
he was hooked on drugs.  He had been on unauthorized absence 
twice in the last month and could not explain why.  

Examination was normal.  The clinical impression was drug 
dependency with no detoxification necessary.  The service 
medical records are otherwise negative for any evidence or 
findings of a psychiatric disorder.

The veteran's record of service (DD-214) shows he does not 
have any decorations denoting either combat service, or 
service in the Republic of Vietnam.  Military Personnel 
Records of service are similarly without evidence of 
decorations denoting combat, or service in the Republic of 
Vietnam.

A VA hospital discharge summary referable to inpatient care 
during June and July 1989 shows the diagnoses were 
schizophrenia, paranoid type, psychoactive substance abuse by 
history, and major depressive episode, initial history.  No 
psychiatric disorder was linked to service.

VA outpatient treatment reports dated during the late 1980's 
include a May 1989 clinical record showing PTSD was to be 
ruled out.  Depression and stress were also reported.

A July 1991 VA hospitalization medical record report includes 
a diagnosis of schizophrenia, and shows PTSD was to be ruled 
out.  Schizophrenia was not linked to service.

An October 1992 VA clinical record shows a diagnosis of 
schizophrenia, paranoid type, chronic.  This disorder was not 
linked to service.

In July 1997 the RO by letter requested the veteran to 
provide detailed information as to stressors to which he was 
exposed in service.  The veteran did not reply to this 
correspondence.

A July 1997 VA examination report shows the veteran related 
having gone in the Navy and having been sent to Vietnam 
aboard a ship which cruised the coast and up rivers as a 
floating repair shop for PBR craft.  



While not subjected to combat directly, he did witness the 
results of it with wounded being brought back, and then 
medevaced from the floating docks that his boat towed.  He 
specifically remembered when first arriving in Vietnam and 
being in Saigon, that he was put on guard duty on the roof of 
a building.  

The veteran stated he was "green" and did not even know how 
to take the M16 off safety..  While there he was very 
frightened.  He witnessed a knife fight between two 
Vietnamese in which one man was stabbed and pushed off the 
roof.  He stated he froze, and shortly thereafter began using 
drugs.  The examination concluded in a diagnostic impression 
of schizophrenia, paranoid type, by history.  The examiner 
recorded that while the veteran did experience exposure to 
traumatic events and remembered being very fearful while on 
guard duty shortly after arriving in Vietnam, he did not have 
current symptoms which would rise to the level of a PTSD. 

Associated with the claims file is an undated letter from the 
veteran's wife wherein she describes her personal 
observations of changes or differences in his behavior since 
his return from service.

Associated with the claims file are records of psychotherapy 
dated during the late 1990's.  In May 1998 paranoid 
schizophrenia by history and depression were noted.

A December 1998 special psychiatric examination report shows 
diagnoses of schizophrenic reaction, chronic paranoid type; 
history of polysubstance abuse; and chronic hallucinations.  
The examiner noted the veteran related he felt his problems 
stemmed from his service in Vietnam.  The examiner recorded 
that schizophrenia is a genetic/biological illness which has 
its onset at the age the veteran was when he was in the Navy.  
The examiner did not link the veteran's schizophrenia to his 
period of service.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).




In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9. 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).




"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

The Board notes that 38 C.F.R. § 3.304(f), as written was 
amended to conform to the Cohen holding.  64 Fed. Reg. 32807 
(1999).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation inservice will 
permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for PTSD and 
paranoid type schizophrenia must be denied as not well 
grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability 
or medical evidence of a current PTSD disability; (2) medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, or of an in-service stressor; and (3) 
medical evidence of a link between the claimed in-service 
injury or disease and a current disability or medical 
evidence of a link between service and the current PTSD 
disability.  See Caluza and Cohen, supra.

The record shows that the veteran has a current paranoid type 
schizophrenia disability.  However, he has failed to provide 
medical evidence of a nexus between his current paranoid type 
schizophrenia and military service.  There are no documented 
medical opinions or other competent evidence of record 
linking the veteran's current paranoid type schizophrenia to 
military service.  

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current paranoid type schizophrenia and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The probative evidence of record shows no documentation that 
the veteran has a current PTSD disability.  There are no 
post-service medical records documenting a diagnosis of PTSD.

Because the veteran has failed to establish proof of a 
current diagnosis of PTSD, or provided competent medical 
evidence of a link between his paranoid type schizophrenia 
and service, the Board finds that his claims of entitlement 
to service connection for PTSD and paranoid type 
schizophrenia must be denied as not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service); see also Kessel, supra.

The veteran's own opinions and statements will not suffice to 
well ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a diagnosis or disability of PTSD, or that his 
current paranoid type schizophrenia is related to service.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991), McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996); aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current PTSD disability, or a nexus between his paranoid type 
schizophrenia and service.  Consequently, the Board concludes 
that the veteran's claims of entitlement to service 
connection for PTSD and paranoid type schizophrenia are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for PTSD and paranoid type schizophrenia are not well 
grounded, the doctrine of reasonable doubt has no application 
to these claims.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for paranoid type 
schizophrenia, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

